Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 6, 9, 14, 15, 21-26 29, 32, 37, 38, 44-47, 50 and 75 are pending in the application. Claims 1, 3, 6, 9, 14, 15 and 75 are rejected. Claim 23 is objected to. Claims 21, 22, 24-26, 29, 32, 37, 38, 44-47 and 50 are withdrawn from further consideration.

Response to Amendment / Argument
Rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these rejections will not be addressed. 
Claims 14 and 15 were previously objected to as being dependent upon a rejected base claim; however, Applicant has amended claim 1 to delete various provisions that previously affected the scope of claims 14 and 15, i.e. the provisions addressing the situation where R4 and R5 were taken together to form a ring, which is the current scope of formula (IIA) relative to formula (I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 9, 14, 15 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajeshkumar et al. Eur. J. Org. Chem. 2012, 3795-3805.
	The prior art teaches the following reactions on page 3798:

    PNG
    media_image1.png
    320
    1188
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    62
    1187
    media_image2.png
    Greyscale

The starting materials of formula 1 for entries 16 and 17 read on instant claims 1, 3, 6, 9, 14 and 15 where R1 is -OR1D where R1D is methyl, R2, R3, R6 R7, R9, R10 and R14-R17 are hydrogen, R8 is either hydrogen or methyl and L1 is -S(O)2-. Regarding instant claim 75, the prior art teaches a reaction mixture with water, which is a pharmaceutically acceptable excipient.

Claim(s) 1, 6 and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohshima et al. Bull. Chem. Soc. Jpn. 2006, 79, 305-311.
	The prior art teaches a compound in ethanol on page 309 as follows:

    PNG
    media_image3.png
    443
    839
    media_image3.png
    Greyscale

The compound of formula 4 reads on instant claims 1 and 6 where R1 is -OR1D where R1D is hydrogen, R2, R3, R6-R10 and R14-R17 are hydrogen, and L1 is -CR11R12- where R11 and R12 are hydrogen. Regarding instant claim 75, the prior art teaches a mixture with ethanol, which is a pharmaceutically acceptable excipient.


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626